UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-2187


ROBERT BAIN BROUGHTON, JR.; CELESTE G. BROUGHTON,

                Plaintiffs – Appellants,

          v.

JOHN N. MCCLAIN, JR.; ROBERT GALEY; WELLS FARGO & COMPANY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:13-cv-00454-H)


Submitted:   December 12, 2014            Decided:   December 16, 2014


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert B. Broughton, Jr., Celeste G. Broughton, Appellants Pro
Se. William Sidney Aldridge, NICHOLLS & CRAMPTON, PA, Raleigh,
North Carolina; Debbie Weston Harden, WOMBLE CARLYLE SANDRIDGE &
RICE, PLLC, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert    D.   Broughton,        Jr.    and    Celeste    G.    Broughton

appeal the district court’s orders dismissing their complaint

and denying reconsideration.            We have reviewed the record and

find   no   reversible     error.       Accordingly,         we    affirm    for    the

reasons stated by the district court.                Broughton v. McClain, No.

5:13-cv-00454-H (E.D.N.C. July 22 & Sept. 29, 2014).                          We also

deny the Appellants’ motion for an injunction.                     We dispense with

oral   argument      because    the    facts       and    legal    contentions      are

adequately    presented    in    the    materials         before   this     court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2